165 S.E.2d 245 (1969)
275 N.C. 50
STATE of North Carolina
v.
Thomas Bernard MORRIS.
No. 414.
Supreme Court of North Carolina.
January 21, 1969.
*248 Chambers, Stein, Ferguson & Lanning, Charlotte, for defendant appellant.
Thomas Wade Bruton, Atty. Gen., William W. Melvin, Asst. Atty. Gen., and T. Buie Costen, Raleigh, Staff Attorney, for the State.
HUSKINS, Justice.
G.S. § 20-138 provides in pertinent part that "[i]t shall be unlawful and punishable, as provided in § 20-179, for any person * * * who is under the influence of intoxicating liquor * * * to drive any vehicle upon the highways within this State."
G.S. § 20-179 provides inter alia that "[e]very person who is convicted of violating § 20-138, relating to * * * driving while under the influence of intoxicating liquor * * * shall, for the first offense be punished by a fine of not less than one hundred dollars ($100.00) or imprisonment for not less than thirty (30) days, or by both such fine and imprisonment, in the discretion of the court."
In State v. Lee, 247 N.C. 230, 100 S.E.2d 372 (1957), where defendant had been convicted of driving an automobile upon a public highway of the State while under the influence of intoxicants and given an active sentence of not less than eighteen nor more than twenty-four months, it was held: "G.S. § 20-179 fixes no maximum period of imprisonment as punishment for the first offense of a violation of G.S. § 20-138, and it is well settled law in this jurisdiction that when no maximum time is fixed by the statute an imprisonment for two years will not be held cruel or unusual punishment, as prohibited by Art. I, Sec. 14, of the State Constitution. (Citations omitted.) The judgment entered in this case was within the limits authorized by G.S. § 20-179." Thus the offense condemned by G.S. § 20-138 is a general misdemeanor for which an offender, for the first offense, may be imprisoned for two years in the discretion of the court.
As his first assignment of error, defendant asserts that under the Sixth and Fourteenth Amendments to the Federal Constitution and under Article I, Secs. 11 and 17, of the State Constitution his rights were violated in that the trial court failed to advise him (a) of his right to retain counsel, (b) of his right to have counsel appointed for him if he could not afford counsel, and (c) of the possible adverse consequences of standing trial without counsel.
A defendant has a constitutional right in all criminal cases to be represented by counsel selected and employed by him. State v. Sykes, 79 N.C. 618 (1878); State v. Hardy, 189 N.C. 799, 128 S.E. 152 (1925); State v. Gibson, 229 N.C. 497, 50 S.E.2d 520 (1948); State v. Hayes, 261 N.C. 648, 135 S.E.2d 653 (1964). Where he is aware of such right, as here, *249 failure of the officers to so advise him is harmless. The right to assigned counsel in case of indigency, however, is another question. If an indigent defendant is charged with a general misdemeanor the punishment for which may be two years in prison, what are his constitutional rights with respect to counsel?
Betts v. Brady, 316 U.S. 455, 62 S.Ct. 1252, 86 L.Ed. 1595 (1942), held that failure or refusal to appoint counsel for an indigent defendant charged with a felony in a State court did not necessarily violate the Due Process Clause of the Fourteenth Amendment because the Sixth Amendment provision that "[i]n all criminal prosecutions, the accused shall enjoy the right * * * to have the Assistance of Counsel for his defense" applied only to the federal courts and meant that counsel must be provided in federal courts for indigent defendants unless the right was intelligently waived. Appointment of counsel for an indigent defendant in a State court was not required unless after appraising "the totality of facts in a given case" refusal to provide counsel amounted to "a denial of fundamental fairness, shocking to the universal sense of justice" in violation of the Due Process Clause of the Fourteenth Amendment. Betts established the rule that the Sixth Amendment's guaranty of counsel for indigent defendants in the federal courts was not made obligatory upon the states by the Fourteenth Amendment. This was recognized as the law of the land until Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963), which overruled Betts and held that the Sixth Amendment is made obligatory upon the states by the Due Process Clause of the Fourteenth Amendment because the right to counsel is fundamental and essential to a fair trial. But to what extent the rule enunciated applies to misdemeanors is not answered by Gideon.
G.S. § 15-4.1, enacted as a result of Gideon, provides: "When a defendant charged with a felony is not represented by counsel, before he is required to plead the judge of the superior court shall advise the defendant that he is entitled to counsel. If the judge finds that the defendant is indigent and unable to employ counsel, he shall appoint counsel for the defendant * * *. The judge may in his discretion appoint counsel for an indigent defendant charged with a misdemeanor if in the opinion of the judge such appointment is warranted. * * *" (Emphasis added.) Thus, by statute in North Carolina, the judge of the superior court, with respect to every defendant charged with a felony and not represented by counsel, is required to (1) advise the defendant that he is entitled to counsel, (2) ascertain if defendant is indigent and unable to employ counsel, and (3) appoint counsel for each defendant found to be indigent unless the right to counsel is intelligently and understandingly waived. With respect to those charged with a misdemeanor, however, the statute permits the judge in the exercise of his discretion to appoint counsel for indigent defendants if in the opinion of the judge such appointment is warranted.
In State v. Bennett, 266 N.C. 755, 147 S.E.2d 237 (1966), defendant was charged with a petty misdemeanor the punishment for which could not exceed imprisonment for thirty days or a fine of $50. The record disclosed that defendant was a certified public accountant, drove his own car, and had an income of "about $3,000." His request for court-appointed counsel was refused. The court said: "The Statute with reference to the appointment of counsel for indigent defendants charged with misdemeanors leaves the matter to the sound discretion of the presiding judge. Some misdemeanors and some circumstances might justify the appointment of counsel, but this is not true in all misdemeanors. The facts of an individual case would determine the action of the court and it is not intended that anything in this opinion shall restrict or require the appointment of counsel in any given case."
*250 In Cheff v. Schnackenberg, 384 U.S. 373, 86 S.Ct. 1523, 16 L.Ed.2d 629 (1966), defendant was sentenced by the Seventh Circuit Court of Appeals to six months' imprisonment for violating an order of that court. On certiorari, the Supreme Court of the United States affirmed, holding the proceedings equivalent to a prosecution for a petty offense and that the right of trial by jury in criminal cases secured by Article III, Sec. 2, of the Federal Constitution, and by the Sixth Amendment thereto does not extend to petty offenses. Accord, Dyke v. Taylor Implement Mfg. Co., 391 U.S. 216, 88 S.Ct. 1472, 20 L.Ed.2d 538 (1968).
In State v. Hayes, 261 N.C. 648, 135 S.E.2d 653 (1964), wherein defendant was charged with a felony, the court said:
"It is established law that a person charged with a criminal offense is entitled (1) to select, employ and be represented by counsel, or (2) to have the court appoint counsel to represent him if he is without means to employ one of his own choosing (when he is charged with a felony, or when he is charged with a misdemeanor of such gravity that the judge in the exercise of sound discretion deems that justice so requires), or (3) to waive representation by counsel and conduct his own defense."
In State v. Sherron, 268 N.C. 694, 151 S.E.2d 599 (1966), defendant was tried for three misdemeanors and convicted on two charges of malicious injury to personal property with a maximum authorized punishment of two years in prison in each case. The two cases were consolidated for judgment and a prison sentence of ninety days imposed. The defendant was not represented by counsel in his trial in the superior court, and the record on appeal was completely silent with respect to indigency or request for appointment of counsel. The court held that G.S. § 15-4.1 places upon the trial judge "the affirmative duty to advise the defendant in felony cases that he is entitled to counsel and to appoint counsel for him if he is indigent, or unless the defendant executes a written waiver of his right thereto. None of these provisions are included as to misdemeanors, and even for an indigent defendant the judge may exercise his discretion as to appointing counsel, and shall do so only when the judge is of the opinion that the appointment is warranted."
It should be noted, however, that recent decisions of the United States Supreme Court do not support the views expressed in Hayes and Sherron. Two years after our decision in Sherron, that Court decided Duncan v. Louisiana, 391 U.S. 145, 88 S.Ct. 1444, 20 L.Ed.2d 491 (1968), wherein defendant was charged with simple battery, a misdemeanor punishable by a fine of not more than $300 or imprisonment of not more than two years, or both. Defendant's demand for a jury trial was denied by the trial court on the grounds that the Louisiana Constitution authorizes trial by jury only in capital cases or cases in which hard labor is the prescribed punishment. Defendant was convicted and sentenced to sixty days in jail and fined $150. The Supreme Court of Louisiana denied review, and on appeal the Supreme Court of the United States reversed, holding that (1) trial by jury in criminal cases is fundamental to the American scheme of justice and guaranteed by the Fourteenth Amendment in all criminal cases which, if tried in a federal court, would command a jury trial under the Sixth Amendment, and (2) a crime punishable by two years in prison is a serious crimenot a petty offense and thus requires a trial by jury.
In Bloom v. Illinois, 391 U.S. 194, 88 S.Ct. 1477, 20 L.Ed.2d 522 (1968), defendant was charged with criminal contempt for which Illinois law provided no maximum punishment. Motion for a jury trial was denied, and defendant was found guilty and sentenced to prison for twenty-four months. The Supreme Court of Illinois affirmed, and on certiorari the Supreme Court of the United States reversed, holding that prosecutions for serious criminal *251 contempt are subject to the jury trial provisions of Article III, Sec. 2, of the Federal Constitution, and of the Sixth Amendment thereto, which is binding upon the States by virtue of the Due Process Clause of the Fourteenth Amendment.
Although the United States Supreme Court has not stated precisely where the line falls between crimes and punishments that are "petty" and those that are "serious," Cheff makes it clear that a six months' sentence is short enough to be petty while Duncan and Bloom make it equally clear that a crime punishable by two years in prison is a serious offense. In the federal system petty offenses are defined by statute as those punishable by not more than six months in prison and a $500 fine. 18 U.S.C. § 1. Hence, any federal crime the authorized punishment for which exceeds six months in prison and a $500 fine is a serious offense which entitles the offender to trial by jury under Article III, Sec. 2, of the Federal Constitution and under the Sixth Amendment. Since the provisions of the Sixth Amendment with respect to assistance of counsel, as well as trial by jury, are binding upon the states by the Due Process Clause of the Fourteenth Amendment, Gideon v. Wainwright, supra (372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963)), we hold that defendant here, who is charged with a serious offense, has a constitutional right to the assistance of counsel during his trial in the superior court and that G.S. § 15-4.1, insofar as it purports to leave to the discretion of the trial judge the appointment of counsel for indigent defendants charged with serious offenses, is unconstitutional. A serious offense is one for which the authorized punishment exceeds six months' imprisonment and a $500 fine. The cases of State v. Hayes, supra (261 N.C. 648, 135 S.E.2d 653 (1964)), and State v. Sherron, supra (268 N.C. 694, 151 S.E.2d 599 (1966)), are no longer authoritative.
In the case before us, defendant was represented by privately employed counsel in the Recorder's Court of Thomasville and on appeal to the Court of Appeals and to this Court. Yet in the trial of his case before a jury in the superior court he had no counsel. Was he able to employ counsel? Was he indigent? Did he request appointment of counsel? Did he waive the right to counsel? The record is silent. Waiver of counsel may not be presumed from a silent record. "The record must show, or there must be an allegation and evidence which show, that an accused was offered counsel but intelligently and understandingly rejected the offer. Anything less is not waiver." Carnley v. Cochran, 369 U.S. 506, 82 S.Ct. 884, 8 L.Ed.2d 70 (1962); State v. Bines, 263 N.C. 48, 138 S.E.2d 797 (1964). This is in accord with constitutional principles enunciated thirty years ago in Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938), in the following language:
"The constitutional right of an accused to be represented by counsel invokes, of itself, the protection of a trial court, in which the accusedwhose life or liberty is at stakeis without counsel. This protecting duty imposes the serious and weighty responsibility upon the trial judge of determining whether there is an intelligent and competent waiver by the accused. While an accused may waive the right to counsel, whether there is a proper waiver should be clearly determined by the trial court, and it would be fitting and appropriate for that determination to appear upon the record."
Where defendant is charged with a serious crime, it is equally important for the trial judge to determine in the first instance the question of indigency and for the record to show whether lack of counsel results from indigency or choice.
For failure of the trial judge to determine indigency and appoint counsel to represent defendant if indigent, the judgment must be vacated and a new trial ordered. At the next trial if defendant is not represented by privately employed counsel, the presiding judge shall (1) settle the question of indigency, *252 and (2) if defendant is indigent, appoint counsel to represent him unless counsel is knowingly and understandingly waived. These findings and determinations should appear of record.
A trial judge is not required by either the Federal or State Constitutions to aid a defendant on trial before him in the presentation of his defense. There is no merit in defendant's Second Assignment of Error.
There is no evidence in this case of a search and seizure, unreasonable or otherwise. The police officers were invited into defendant's home by defendant and his wife. No search was conducted. None was necessary. Hence, the constitutional immunity to illegal searches and seizures does not arise. 47 Am.Jur., Searches and Seizures, Sec. 20. The conversation which ensued may not be likened to police interrogation while a defendant is in jail or after prolonged questioning. Defendant was not in custody. There is no evidence that defendant was coerced by the officers or that he was in fear of them or that the officers induced any statement by him through any suggestion of hope or fear. Defendant was in his own home and not in a "police dominated atmosphere." Furthermore, defendant's statements were not in the nature of a confession. They were decidedly to the contrary. It was no violation of his constitutional rights for the officers to observe him, converse with him, and testify respecting his state of insobriety. There is no merit in defendant's Third Assignment of Error.
The fact that defendant received a greater sentence in the superior court than he received in the Recorder's Court of Thomasville is no violation of his constitutional or statutory rights. Upon appeal from an inferior court for a trial de novo in the superior court, the superior court may impose punishment in excess of that imposed in the inferior court provided the punishment imposed does not exceed the statutory maximum. State v. Tolley, 271 N.C. 459, 156 S.E.2d 858 (1967). In State v. Stafford, N.C., 164 S.E.2d 371 (decided December 9, 1968), Sharp, J., speaking for the Court, exhaustively treats the subject of greater sentences upon retrial and adheres to former decisions of this Court that the whole case is tried de novo and the former judgment does not fix the maximum punishment which may be imposed after a second conviction. See State v. Pearce, 268 N.C. 707, 151 S.E.2d 571 (1966); State v. Slade, 264 N.C. 70, 140 S.E.2d 723 (1965); State v. Merritt, 264 N.C. 716, 142 S.E.2d 687 (1965); and State v. White, 262 N.C. 52, 136 S.E.2d 205 (1964). This view is in accord with the weight of authority in the United States. See Annot., 12 A.L.R.3d 978 (1967) and cases there cited. Defendant's Fourth Assignment of Error is overruled.
For the reasons stated, the decision of the Court of Appeals is reversed. The case is remanded to that Court where it will be certified to the trial court for a new trial in accord with this opinion.
Reversed and remanded.